Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 12-16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Lynn (2010/0248368A1).

In regard to claim 1, Lynn discloses a biocompatible [0207: states biomaterial in the application refers to a material that is biocompatible] and bioresorbable implant [0019-0120: collagen is bio-resorbable] having a physically and mechanically stable bi-phasic structure (mineralized and unmineralized layer therefore bi-phasic, fig 1-2 [0120; 0121]) for the repair of bone and cartilage [0082], 
comprising a cell conductive zone that contains a first matrix including first biopolymeric fibers [0155: 2mm layer of highly-viscous type I collagen suspension],
 and an osteoconductive zone that contains a second matrix including second biopolymeric fibers and calcium-containing mineral particles [0155: mineralized type I collagen; 0120; 0041-0042], 
wherein the first biopolymeric fibers in the first matrix are derived from tendon or dermis, [0078: collagen may be derived from any tissue; 0153: Achilles tendon collagen]
the cell conductive zone is free of calcium-containing mineral particles [0155; 0159], 
the first biopolymeric fibers extend into the osteoconductive zone and overlap with the second biopolymeric fibers, and the cell conductive zone overlaps with and is in direct contact with the osteoconductive zone [0155].  
In regard to claim 2, Lynn discloses the device of claim 1 and further discloses the first biopolymeric fibers include a protein.  [0078; 0153: collagen is a protein]
In regard to claim 3, Lynn discloses the implant of claim 1 and further discloses the protein is a fibrillar collagen (collagen is fibrillary; [0155; 0037]).  
In regard to claim 4,  Lynn discloses the limitations of claim 3 and further discloses the collagen is type I collagen [0159: type I collagen], type II collagen, or type III collagen.  
In regard to claims 12-13, Lynn discloses the implant of claim 1, and further discloses a bioactive molecule that is a growth factor.  [0269: growth factor]
In regard to claims 14-15, Lynn discloses the implant of claim 1, and further discloses cells; wherein the cells are osteoblasts, chondrocytes, stem cells, or bone marrow cells.  [0411: since the scaffold recruits bone marrow stem cells, the stem cells will be part of the scaffold after implantation]
In regard to claim 16, Lynn discloses a biocompatible [0207: states biomaterial in the application refers to a material that is biocompatible] and bioresorbable implant [0019-0120: collagen is bio-resorbable] for the repair of bone and cartilage, comprising 
a matrix that contains biopolymeric fibers [0155: 2mm layer of highly-viscous type I collagen suspension],       
the matrix having a cell conductive zone [0155: 2mm layer of highly-viscous type I collagen suspension], and an osteoconductive zone [0155: mineralized type I collagen; 0120; 0041-0042], 
wherein the osteoconductive zone includes calcium-containing mineral particles [0155: mineralized type I collagen; 0120; 0041-0042], 
the cell conductive zone is free of calcium-containing mineral particles [0155: 2mm layer of highly-viscous type I collagen suspension], 
the biopolymeric fibers extend from the cell conductive zone into the osteoconductive zone [0155], 
the biopolymeric fibers are derived from tendon or dermis [0078: collagen may be derived from any tissue; 0153: Achilles tendon collagen],
and the cell conductive zone is in direct contact with the osteoconductive zone [0155].  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn (2010/0248368A1) in view of Gregoire (In vitro effects of calcium phosphate biomaterials on fibroblastic cell behavior.

In regard to claim 5, Lynn meets the claim limitations as discussed in the rejection of claim 1, but remains silent to whether the calcium-containing particles are natural or synthetic. It appears that synthetic versus natural calcium-containing particles can be considered a product-by-process limitation of how the particles are produced.
However, in the interest of compact prosecution, Gregoire teaches the calcium-containing mineral particles include synthetic compounds.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use synthetic calcium-containing particles because both particles would be chemically the same and therefore functional equivalents.  MPEP 2144.06

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn (2010/0248368A1) in view of Ding (Journal of Bone and Joint Surgery) and in view of Walter (6203573B1).

In regard to claim 6, Lynn meets the claim limitations as discussed in the rejection of claim 1, but remains silent to the density and compressive modulus of the first matrix.
Ding teaches collagen is naturally found in humans at a density of 0.03 g/cm3 to 0.8 g/cm3 (figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the density values of Ding in Lynn’s invention in order to match the properties of natural human cartilage since the first matrix of Lynn’s invention is designed as a cartilage scaffold.
Walter teaches that cartilage should have a compressive modulus of 0.05 N/cm2 to 10 N/cm2  (Young’s modulus of less than 1MPa, converts to less than 100N/cm^2; Col 2, lines 9-10)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the compressive modulus of Walter in the scaffold of Lynn in order to match the properties of natural human cartilage since the first matrix of Lynn’s invention is designed as a cartilage scaffold.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the recited density and Young’s modulus values because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See MPEP 2144.05 

Claims 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn (2010/0248368A1) in view of Ding (Journal of Bone and Joint Surgery) and in view of Walter (6203573B1) and further in view of Trafton (New tissue regrows cartilage and bone).

In regard to claim 7, Lynn meets the claim limitations as discussed in the rejection of claim 6, and further teaches the implant is made in a mold of any desired shape (therefore forming the shape of the implant) [0303] but does not specifically state the implant is the shape of a circular cylinder.
Trafton is an article about the same implant (same inventors, same composition) and shows the implant is a circular cylinder (photo, paragraph 2, states the implant is placed in a hole therefore making it obvious to be circular to match the hole).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the circular cylinder shape of Trafton for the implant of Lynn to meet the needs of the bone and cartilage being replaced, particularly since both references appear to refer to the same implant and further in order for the implant to fill a cylindrical defect.
In regard to claim 8, Lynn meets the claim limitations as discussed in the rejection of claim 7, but does not teach the implant size as claimed.
It has been held that a mere change in the size of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a length of 0.3 cm to 2 cm and a diameter of 0.2 cm to 3 cm.  Absent a teaching of criticality (new or unexpected results), the length of 0.3cm to 2cm and a diameter of 0.2 to 3cm  is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA
In regard to claim 9, Lynn meets the claim limitations as discussed in the rejection of claim 8, wherein a content of mineral particles is from 30% to 95% by weight of the implant.  (5:1 to 1:20 ratio of collagen to calcium phosphate particles by weight converts to a percentage of 17-95% by weight mineral particles [0284]).
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the recited percentage by weight values because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See MPEP 2144.05 
In regard to claim 10, Lynn meets the claim limitations as discussed in the rejection of claim 9, wherein a length of the cell conductive zone (mineral particle free zone) is 10% to 60% of the length of the implant (see figure 3, approximately 40%).  
In regard to claim 11, Lynn meets the claim limitations as discussed in the rejection of claim 10, and further teaches the content of mineral particles is from 60% to 90% by weight of the implant (5:1 to 1:20 ratio of collagen to calcium phosphate particles by weight converts to a percentage of 17-95% by weight mineral particles), the length of the cell conductive zone (mineral particle free zone) is 15% to 40% of the length of the implant (see figure 3, approximately 40%), 
the calcium-containing compounds are carbonate-containing apatite [0041-0042].
However, Lynn does not teach the implant length, diameter, density or compressive modulus as claimed.
Ding further teaches collagen is naturally found in humans at a density of .15g/cm^3-.08g/cm^3 (fig 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first matrix has a density of .15g/cm^3-.08g/cm^3 (fig 4) as taught by Ding because this will match the properties of natural human cartilage since the first matrix of Lynn’s invention is designed as a cartilage scaffold.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the recited matrix density because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See MPEP 2144.05 
Walter teaches that cartilage should have a compressive modulus of 0.1 N/cm2 to 5.0 N/cm2  (Young’s modulus less than 1MPa; converts to less than 100N/cm^2; Col 2, lines 9-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a compressive modulus as taught by Walter because this will match the properties of natural human cartilage since the first matrix of Lynn’s invention is designed as a cartilage scaffold.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the recited matrix density because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See MPEP 2144.05 
It has been held that a mere change in the size of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a length of 0.5 cm to 1.25 cm and a diameter of 0.5 cm to 1.5 cm.  Absent a teaching of criticality (new or unexpected results), the length of 0.5cm to 1.25cm and a diameter of 0.5 to 1.5cm  is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA

Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn (2010/0248368A1).

In regard to claim 17, Lynn meets the claim limitations as discussed in the rejection of claim 16, and further teaches the biopolymeric fibers include a fibrillar collagen (Collagen if fibrillary [0155; 0037]) and the calcium-containing mineral particles are present at 60% to 90% by weight of the implant (20-200%by weight; 5:1 to 1:20 ratio of collagen to calcium phosphate particles by weight [0284]).  
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the recited percentage by weight values because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See MPEP 2144.05 
In regard to claim 18, Lynn meets the claim limitations as discussed in the rejection of claim 17, and further teaches the fibrillar collagen is type I collagen  and the calcium-containing mineral particles are carbonate apatite particles [0042] (carbonate apatite is a form of hydroxyapatite).  

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn (2010/0248368A1) in view of Trafton (New tissue regrows cartilage and bone).

In regard to claim 19, Lynn meets the claim limitations as discussed in the rejection of claim 18, and further teaches the implant is made in a mold of any desired shape (therefore forming the shape of the implant) [0303] and further teaches 
the cell conductive zone (mineral particle free zone) has a length equal to 15% to 40% of the implant length.  (see figure 3, approximately 40%)
However, Lynn does not specifically state the implant is the shape of a cylinder or the size of the implant.
Trafton is an article about the same implant (same inventors, same composition) and shows the implant is a circular cylinder (photo, paragraph 2, states the implant is placed in a hole therefore making it obvious to be circular to match the hole).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cylinder shape of Trafton for the implant of Lynn to meet the size of the defect of the bone and cartilage being replaced, particularly since both references appear to refer to the same implant.
It has been held that a mere change in the size of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a length of 0.5 cm to 1.25 cm and a diameter of 0.5 cm to 1.5 cm.  Absent a teaching of criticality (new or unexpected results), the length of 0.5cm to 1.25cm and a diameter of 0.5 to 1.5cm  is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn (2010/0248368A1) in view of Trafton (New tissue regrows cartilage and bone) and further in view of Ding (Journal of Bone and Joint Surgery) and further in view of Walter (6203573B1)

In regard to claim 20, Lynn meets the claim limitations as discussed in the rejection of claim 19, but does not teach the density or compressive modulus as claimed.
Ding teaches collagen is naturally found in humans at a density of 0.03 g/cm3 to 0.8 g/cm3 (figure 4) which is within the range of 0.05 g/cm3 to 0.5 g/cm3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the density values of Ding in Lynn’s invention in order to match the properties of natural human cartilage since the first matrix of Lynn’s invention is designed as a cartilage scaffold.
Walter teaches that cartilage should have a compressive modulus of 0.05 N/cm2 to 10 N/cm2  (Young’s modulus of less than 1MPa, converts to less than 100N/cm^2; Col 2, lines 9-10) which overlaps with the range of 0.1 N/cm2 to 5 N/cm2
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the compressive modulus of Walter in the scaffold of Lynn in order to match the properties of natural human cartilage since the first matrix of Lynn’s invention is designed as a cartilage scaffold.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the recited density and Young’s modulus values because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See MPEP 2144.05 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774